Citation Nr: 0301426	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to May 8, 1996, for 
the award of a 50 percent disability rating for pulmonary 
histoplasmosis, right lung nodule.  


REPRESENTATION

Appellant represented by:	J. Todd Faulkner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, 
which awarded the veteran an increased rating, to 50 
percent, for his service-connected pulmonary 
histoplasmosis, right lung nodule.  This increased rating 
was made effective from May 8, 1996.  He responded with an 
October 1997 Notice of Disagreement regarding the assigned 
effective date of this award, and this appeal was 
initiated.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2. The veteran's claim for an increased disability 
evaluation that resulted in a 50 percent rating for his 
right lung problem was received by VA in February 1997.

3.  The veteran sough medical treatment for his right lung 
nodule within a year of his claim to an increased rating, 
specifically, on May 8, 1996.


CONCLUSION OF LAW

An effective date earlier than May 8, 1996, for a 50 
percent disability rating for service-connected pulmonary 
histoplasmosis, right lung nodule, is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the Board finds that the new laws and 
regulations have not changed the applicable criteria in a 
way, which could alter the outcome of the veteran's claim.  
As the disposition of the issue pertaining to effective 
date turns on legal matters, a remand would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
burdens on VA with no benefit flowing to the claimant).  
Therefore, the veteran will not be prejudiced by the Board 
proceeding to the merits of the claim. 

The veteran seeks an earlier effective date, prior to May 
8, 1996, for the award of a 50 percent rating for 
pulmonary histoplasmosis, right lung nodule.  The 
effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year from that date, 
otherwise the effective date shall be the date of receipt 
of the claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400(o) (2002).  

In the present case, the veteran filed his claim in 
February 1997 for an increased rating for his service 
connected pulmonary disorder.  However, because the 
evidence of record confirmed that the veteran sought 
private medical treatment for his pulmonary disorder 
within a year of his claim, specifically on May 8, 1996, 
an effective date of May 8, 1996, is warranted, pursuant 
to 38 C.F.R. § 3.400(o)(2) (2002).  The treatment records 
for May 8, 1996, and subsequently confirm that the 
veteran's pulmonary disability had worsened.  Thus the 
earliest date as of which is was factually ascertainable 
that an increase in disability arose, followed by a claim 
for an increase within a year of such treatment, was May 
8, 1996.  Because the veteran's claim received by VA in 
February 1997, was received within one year of his 
treatment for his pulmonary disability on May 8, 1996, 
that is the proper effective date for the assignment of a 
higher rating.

The veteran asserts that because his disability existed at 
its current level prior to May 1996, he is entitled to an 
earlier effective date.  Specifically, the veteran 
contends that because he was examined by the VA in May 
1993, an effective date of May 1993 is warranted.

The record shows that service connection for the lung 
disorder was granted by a rating decision in May 1993, and 
a noncompensable rating was assigned.  The veteran 
appealed the noncompensable rating, and a statement of the 
case was issued.  However, despite having been informed of 
his appellate rights and the need to perfect his claim, 
the veteran did not file a substantive appeal.  He did not 
file another claim for increased disability until February 
1997.  Thus, May 8, 1996 is the earliest effective date 
for the 50 percent rating that may be assigned under the 
law.  38 C.F.R. § 3.400(o) (2002).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to May 8, 1996, for the award of 
an increased rating for the veteran's pulmonary 
histoplasmosis, right lung nodule, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

